Wood, J., (after stating the facts). In Lindsey v. St. Louis, I. M. & S. Ry. Co., 95 Ark. 534, Lindsey sued the corporation for .slander. He alleged that the slanderous words were spoken “by special agents in the employ of defendant for the purpose of finding said missing cotton, and said charge was made by them in furtherance of the defendant’s business, which they were employed to do for the purpose of ascertaining whether plaintiff was the guilty person or had guilty knowledge of the matter, and of inducing him, if guilty, to confess it,” etc. Lindsey contended that the slanderous words uttered by the agents of the railway company, while engaged in ferreting out the crime, were within the scope of their employment, and that the company was liable to him for slander. The court, in passing upon his contention, said: “Slander is unlike other torts. It is the individual act of him who utters it, and often arises entirely out of his momentary feelings and passions, without forethought on the speaker’s part. It is such an act as can not be anticipated, and for that reason can not be impliedly authorized in advance. Hence it has been held that the utterance of slanderous words by an agent of a corporation must be ascribed to the personal malice of the agent who uttered them, ‘rather than to the act performed in the course of his employment and in aid of the interest of his employer,’ and the corporation must be exonerated ‘unless it authorized, approved or ratified the act of the agent in uttering the particular slander.’ Here proof of agency will not be sufficient to prove such authority or ratification.” In Waters-Pierce Oil Co. v. Bridwell, 103 Ark. 345, the plaintiff sued the oil company and its agents for slander alleged to have been committed by making defamatory statements in regard to the inspection and quality of the oil which plaintiff was engaged in selling. The plaintiff alleged “that the agents of the Waters-Pierce Oil Company, while engaged in selling its oil, stated to the customers of the plaintiff that his oil would not stand the test prescribed by the inspection laws of the State of Arkansas, and that both plaintiff and his customers in selling said oil were acting in violation of the criminal laws of the State.” It was alleged that the statements were made of and concerning plaintiff’s business and were injurious thereto. The court, in that case, used the following language: “There is some conflict of authority in respect to the liability of a corporation for slander; but, inasmuch as a corporation must transact its business and perform its duties through natural persons, it is now well settled that a corporation is liable in damages for slander as it is for other torts. To establish its liability, the utterance of the slander must be shown to have been made by its authority or ratified by it, or to have been made by one of its servants or agents in the scope of his employment and in the course of the business in which he is employed.” The undisputed evidence in this case shows that it was the duty of appellant’s auditor to investigate the accounts of its employees and to ascertain if there were shortages, and to gather the evidence tending to show who was responsible, but he did not have authority to accuse any one of crime in connection with such defalcations. He could select his own methods and use his own judgment in making his investigations and in getting up the evidence; but he was not authorized to make arrests or make criminal charges against any one. Conceding, therefore, that the language charged in the appellee’s complaint was slanderous, there is no testimony to warrant the conclusion that this language was uttered by the agent of the appellant in the course of his employment or within the scope of his authority, nor was there any evidence tending to show that the alleged slanderous words were ratified by the appellant. The facts of this record are similar to the facts in Lindsey v. St. Louis, I. M. & S. Ry. Co. supra. The agent, in that case, at the time of the alleged slanderous words, was engaged in ascertaining who committed the crime of stealing or taking cotton from the railway company. Judge Hart, speaking for the court, in the case of Waters-Pierce Oil Co. v. Bridwell, supra, in approving the doctrine announced in Lindsey v. Railway Co., supra, said: “In that case the railway company had sent a special agent to trace some cotton which was missing, and the special agent accused the agent at Monticello of stealing it. The full measure of his duty was to trace the missing cotton, and his conduct in insulting the agent was entirely beyond any authority given him, either expressly or which could be fairly implied from the nature of his employment or the duties incident to it.” Applying the doctrine of the above cases to the undisputed facts in this record, we must hold that the appellant was not liable. The court therefore erred in not granting appellant’s instruction No. 1, asking an instructed verdict, and in overruling appellant’s motion for a new trial. The judgment is therefore reversed, and the cause dismissed.